         Case 1:21-cv-11244-DJC Document 2 Filed 07/30/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

__________________________________________
HUNTER HARRIS and                          )
CORA CLUETT,                               )
Plaintiffs                                 )
                                           )
v.                                         )          CIVIL ACTION NO.
                                           )
UNIVERSITY OF MASSACHUSETTS                )
LOWELL, JACQUELINE MOLONEY,                )
UNIVERSITY OF MASSACHUSETTS                )
BOSTON, MARCELO SUÁREZ-                    )
OROZCO and SHAWN DE VEAU                   )
Defendants                                 )

                  MOTION FOR PRELIMINARY INJUNCTION

      Plaintiffs, Hunter Harris and Cora Cluett, hereby move, in accordance with

Fed. R. Civ. P. 65(a), for a preliminary injunction against the defendants’ mandates

for the University of Massachusetts Boston and University of Massachusetts

Lowell, requiring that students take a COVID-19 vaccine as a condition of

enrollment or face expuslion. Plaintiffs make this request on the ground that the

mandate is unconstitutional on its face, that it is arbitrary and subjects plaintiffs to

expulsion, and that it violates both their procedural and substantive rights to due

process, among other claims outlined in plaintiffs’ verified complaint. Plaintiff

Cluett additionally moves for preliminary injunctive relief to enforce her religious

exemption to the vaccine, which was denied by defendants Boston and De Veau.

      The pressing need for injunctive relief is supported by the imminent harm

that the plaintiffs would suffer, either by being forced to take a drug that has not

been approved by the Food and Drug Administration or by being effectively expelled

ORAL ARGUMENT REQUESTED
         Case 1:21-cv-11244-DJC Document 2 Filed 07/30/21 Page 2 of 2




by their respective university. As fall semester at the University of Massachusetts

Lowell begins on September 1, 2021, and September 8, 2021 for the University of

Massachusetts Boston, the need for injunctive relief is immediate.

      Plaintiffs request a hearing on the matter.


                                               Plaintiffs, by their attorney,



                                                /s/ Ryan P. McLane
                                               Ryan P. McLane, Esq. (Juris: 438176)
                                               McLane & McLane, LLC
                                               269 South Westfield Street
                                               Feeding Hills, MA 01030
                                               Ph. (413) 789-7771
                                               Fax (413) 789-7731
                                               E-mail: ryan@mclanelaw.com



               CERTIFICATE OF SERVICE AND COMPLIANCE

I certify that on this 30th day of July 2021, I caused the foregoing to be served in this
matter by electronic mail to:

                           Gerry Leone, Esq.
                           General Counsel for UMass
                           One Beacon Street, 31st Floor
                           Boston, MA 02108
                           gleone@umassp.edu


                                                /s/ Ryan P. McLane
                                               Ryan P. McLane, Esq. (BBO: 697464)




ORAL ARGUMENT REQUESTED
